Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Michael Mattoni on 10/22/2021.  

The application has been amended as follows: 
In line 1 in each of claims 2-9, “system” has been replaced with “assembly”.
Claim 9, line 1, “claim 5” has been replaced with “claim 8”.
Claim 9, line 3, “incumbent” has been replaced with “first”.
Claim 22, line 6, “as-received” has been replaced with “as received”.
Abstract, second sentence, “diverter be” has been replaced with “diverter is”.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: the lower reference no. “108a” has been replaced with “108b”.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest cited art—Sundh (U.S. 5,753,830)—fails to anticipate or render obvious, alone or in any proper combination, at least the three-way junction including first and second openings positioned opposite one another along an axis A and a third opening positioned transverse to the axis A, wherein the junction is configured to fluidly couple to a single port of a process pipe including a port tube and a port valve positioned therein and the first end of the a fluid delivery network is fluidly coupled to the first end of the diverter pipe and the second end of the fluid delivery network is fluidly coupled to the third opening of the junction and wherein the outer wall of the diverter pipe and the inner wall of the port tube form a channel extending from the three-way junction to the process pipe configured to receive the process fluid from the second end of the fluid delivery network—in combination with all the other limitations of claim 1.  The aforementioned prior art also fails to teach or render obvious the corresponding limitations of the method of claim 13—in combination with all the other limitations thereof. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERRY K CECIL/Primary Examiner, Art Unit 1778